DETAILED ACTION
This action is responsive to the following communication: the amendment filed on 04/04/2022.  This action is made Final.
Claims 1-6, 8-19, 21-22 are pending for examination.  Claims 1, 8, and 15 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3, 5, 6, 8-10, 12-13, 15, 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic et al. (US 2011/0175810 A1; hereinafter as Markovic) in view of Polzin et al. (US 2010/0303289 A1; hereinafter as Polzin).

As to claims 1, 8, and 15, Markovic teaches:
	A method, a computing system, and one or more computer-storage media having computer executable instructions embodied thereon, which when executed by a computing device, causes the computing device to perform a method of presenting an interface that is optimized for a present context (see Figs. 2-4 and ¶ 0055, 0075), the method comprising: 
determining a present context by analyzing actions of a person (see ¶ 0031, 0039; track a person’s movement in a physical space and evaluate them to determine whether the person intends to engage or interact with the application.  ¶ 0102; gestures made by a person could also be considered as a form of movement; for instance, a user may raise his or her arm and wave at the depth camera to indicate that the person intends to engage.  Moreover, certain gesture relating to intent can be specific to the application context such as context sensitive gesture) comprising holding a game object (see ¶¶ 0040; the motion of a player holding a racket may be tracked and used for controlling an on-screen racket in an application which simulates a tennis game; in another example, the motion of a player holding a toy weapon such as a plastic sword may be tracked and used for controlling a corresponding weapon in the virtual space of an application which provides a pirate ship); 
generating a user interface of a video game application associated with the game object that is optimized for the present context, wherein input for the user interface is received using the game object (see ¶ 0031; techniques are provided for determining when to activate an avatar for a person in the application including video game application, and when to modify a display to reflect whether or not a person is currently engaged with the application;. See ¶¶ 0040; the motion of a player holding a racket may be tracked and used for controlling an on-screen racket in an application which simulates a tennis game; in another example embodiment, the motion of a player holding a toy weapon such as a plastic sword may be tracked and used for controlling a corresponding weapon in the virtual space of an application which provides a pirate ship {~the user holding toy weapon vs holding a tennis racket resulting in two different game: tennis game vs. pirate ship}).
upon receiving a hand gesture, identifying a [new] context (see Figs. 6a and ¶ 0079; motions of the user 58 may act as a real-time user interface that adjusts and/or controls parameters of an application. For example, the tracked movements of a person may be used to move an avatar or other on-screen character in an electronic role-playing game; to control an on-screen vehicle in an electronic racing game; to control the building or organization of objects in a virtual environment; or to perform any other suitable control of an application.  ¶ 0102; Gestures made by a person could also be considered as a form of movement. For instance, a user may raise his or her arm and wave at the depth camera to indicate that the person intends to engage. Moreover, certain gesture relating to intent can be specific to the application context, e.g., context sensitive gestures. For instance, there may be gestures which are predefined as signaling intent to engage or disengage. A gesture can be identified based on movement (e.g., in the case of detecting the raising of a person's arm to the side and then lowering it) or static position (e.g., in the case of detecting that a person's arm is raised to the side).  ¶ 0142; the depth camera system and/or the associated computing environment can repeatedly determine the intent of one or multiple persons, e.g., multiple times per second, so that appropriate changes can be quickly detected and the application adjusted accordingly.  Fig. 9a and ¶ 0122; when the person is subsequently detected again, at step 910, the person's intent to engage with the application is re-determined anew); and 
in response to identifying the [new] context, automatically adapting the user interface for gesture input (see Figs. 6a and ¶ 0079; motions of the user 58 may act as a real-time user interface that adjusts and/or controls parameters of an application. For example, the tracked movements of a person may be used to move an avatar or other on-screen character in an electronic role-playing game; to control an on-screen vehicle in an electronic racing game; to control the building or organization of objects in a virtual environment; or to perform any other suitable control of an application.  ¶ 0102; Gestures made by a person could also be considered as a form of movement. For instance, a user may raise his or her arm and wave at the depth camera to indicate that the person intends to engage. Moreover, certain gesture relating to intent can be specific to the application context, e.g., context sensitive gestures. For instance, there may be gestures which are predefined as signaling intent to engage or disengage. A gesture can be identified based on movement (e.g., in the case of detecting the raising of a person's arm to the side and then lowering it) or static position (e.g., in the case of detecting that a person's arm is raised to the side)).
Markovic does not teach the detected context is the new context.  However, Polzin is relied upon for teaching the deficiency.  Specifically, Polzin teaches: 
upon receiving a hand gesture, identifying a new context (See ¶ 0288; the motions or poses that a user makes to convey a gesture may change over time, and this may create a change in context {~new context}.  ¶ 0290; When these changes have been determined, they may each be treated like a change in context, and parameters may be changed correspondingly to account for this); and
in response to identifying the new context, automatically adapting the user interface for gesture input (see ¶  0087, 0128; the target may include the user 58 described above with respect to FIGS. 1A-1C. The target may be scanned to generate a skeletal model of, for example, the user 58 that may be tracked such that physical movements or motions of the user 58 may act as a real-time user interface that adjusts and/or controls parameters of an application such as an electronic game. For example, the tracked motions of a user may be used to move an on-screen character or avatar in an electronic role-playing game; to control an on-screen vehicle in an electronic racing game; to control the building or organization of objects in a virtual environment; or to perform any other suitable controls of an application).
One of ordinary skill in the art would have found it obvious, at the time the invention was made, to combine the teachings of Markovic with the teachings of Polzin to provide a mechanism of detecting a change in context or new context as claimed and to track user’s gesture and use it as a real-time user interface operation that adjusts and controls parameters of a game application.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Polzin of real-time tracking the user’s gestures (¶ 0087), with a reasonable expectation of success. One would be motivated to combine the teachings of Markovic with the teachings of Polzin because the motions or poses that a user makes to convey a gesture may change over time (Polzin: ¶ 0288). Polzin improves the teachings of Markovic by providing a user interface that give the user a more challenging experience as the user becomes more adroit, so as not to lose the user’s attention (Polzin: see ¶ 0288).

As to claims 2 and 9, the rejection of claim 1 is incorporated. Markovic and Polzin further teach wherein the actions are determined by analyzing image data of the person (Markovic: see Fig. 6a and ¶¶ 0042-0043, 0052, 0080; motion capture system 10). 

As to claims 3 and 10, the rejection of claim 1 is incorporated. Markovic and Polzin further teach wherein the method further comprises automatically re-optimizing the user interface upon determining a new context for the interface (Markovic: see ¶¶ 0004, 0090, 0110; the display is updated based on subsequent tracking of the person’s body in the field of view, as the person engages with the application by moving the person's body to control the avatar. ¶ 0031, 0126; the persona can resume playing without losing the progress which was previously made.  Fig. 9a and ¶ 0122; when the person is subsequently detected again, at step 910, the person's intent to engage with the application is re-determined anew). 

As to claims 5 and 12, the rejection of claim 1 is incorporated. Markovic and Polzin further teach wherein the game object is a tennis racquet and the video game is a tennis game (Markovic: see ¶ 0040). 

As to claims 6 and 13, the rejection of claim 1 is incorporated. Markovic and Polzin further teach wherein the game object is a piece of clothing worn by the person (Markovic: see Fig. 1b and ¶ 0112-0113; person’s clothes.  Polzin: see ¶ 0049; gloves). 
One of ordinary skill in the art would have found it obvious, at the time the invention was made, to combine the teachings of Markovic with the teachings of Polzin to provide a mechanism of detecting the clothing object worn by a user that is used to adjust and control parameters of a game application.  Polzin improves the teachings of Markovic by providing a user interface that give the user a more challenging experience as the user becomes more adroit, so as not to lose the user’s attention (Polzin: see ¶ 0288).

As to claim 21, the rejection of claim 1 is incorporated. Markovic and Polzin further teach wherein automatically adapting the user interface comprises increasing a size of a control input for gesture interaction (Polzin: see ¶ 0050; if the racket is moved partially or fully out of the capture area, the virtual object held by the avatar may brighten, dim, increase or decrease in size, change color, disappear or change in any other way to provide feedback to the user about the state of the object in the capture area).  
One of ordinary skill in the art would have found it obvious, at the time the invention was made, to combine the teachings of Markovic with the teachings of Polzin to provide a mechanism of adjusting the control elements displayed in the user interface of a game application.  Polzin improves the teachings of Markovic by providing feedback to the user about the state of the object in the captured area (Polzin: see ¶ 0050).

As to claim 22, the rejection of claim 1 is incorporated. Markovic and Polzin further teach automatically adapting the user interface comprises generating a new interface that is different than the generated user interface of the video game application (Markovic: see ¶ 0040; the motion of a player holding a racket may be tracked and used for controlling an on-screen racket in an application which simulates a tennis game; in another example embodiment, the motion of a player holding a toy weapon such as a plastic sword may be tracked and used for controlling a corresponding weapon in the virtual space of an application which provides a pirate ship.  Tennis game user interface is different than the pirate ship user interface).

Claims 4, 11 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic and Polzin in view of Strand et al. (US 8760426 B1; hereinafter as Strand).

As to claims 4, 11, and 19, the rejection of claim 1 is incorporated. Markovic and Polzin do not appear to teach the actions comprise use of a left hand to hold the game object and the user interface is optimized for use with left handed input.
However, Strand discloses a use of a left hand to hold a device and the user interface is optimized for use with left handed input (see Col. 1, line 43 through Col. 2, line 9; different user interfaces may be generated for right-handed users versus left-handed users). 
It would have been oblivious to one of ordinary skill in the art, at the time the invention was made, to have modified the optimized user interface disclosed in Markovic and Polzin to include the optimized user interface based on the left handed input as suggested by Strand to provide the user interface that is optimized for use with left handed input as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Strand that adjust the user interface based on the detected left-hand input.  Strand improves the teachings of Markovic/Polzin by providing the user an optimal user experience (Strand: see Col. 1, line 59-60).


Claims 14, 16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic and Polzin in view of Bathiche et al. (US 20100317332 A1; hereinafter Bathiche).

As to claims 14 and 16, the rejection of claim 9 is incorporated. Markovic and Polzin do not appear to teach: determining another new context for the user interface by analyzing image data depicting an environment of the person and signal data received from a companion device indicating the companion device is wirelessly connected to a computing system, the image data indicating that the user has picked up the companion device; and automatically optimizing the user interface for the another new context by changing the user interface to enable control by the companion device.
Bathiche discloses a device configured to determine another new context for the user interface by analyzing image data depicting an environment of the person and signal data received from a companion device indicating the companion device is wirelessly connected to a computing system, the image data indicating that the user has picked up the companion device (Bathiche: see ¶¶ 0038; the mobile device automatically determines an operating mode by visually sensing its environment.  ¶¶ 0042-0043; mobile device can determine when a user is picking the mobile device up; the mobile device is interpreted as companion device because it can be used as a game controller, see ¶ 0041); and 
automatically optimizing the user interface for the another new context by changing the user interface to enable control by the companion device (Bathiche: see ¶¶ 0042-0043; if the mobile device was picked up in an idle state, when there is no incoming call, it could determine that the user intends to place a phone call and immediately go into a call mode or the mobile device can use appropriate sensors to detect that it is being held, and the way in which it is being held, and to identify and activated a corresponding function of the mobile device.  ¶ 0043 discloses light sensor is used to detect whether the mobile device is being picked up. ¶ 0055, 0124 and disclose the light sensor is an image sensor or camera/light sensor 1202). 
It would have been oblivious to one of ordinary skill in the art, at the time the invention was made, to have modified the optimized user interface disclosed in Markovic and Polzin to include the feature of determining a new context by detecting whether the user is picking up a companion device as suggested by Bathiche to provide the user interface that is optimized for new context as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Bathiche that adjust the user interface based on the detected new context.  Bathiche improves the teachings of Markovic/Polzin by the user the configuring process that is less time-consuming and easier to use (Bathiche: see ¶ 0038).

As to claim 18, the rejection of claim 16 is incorporated. Markovic, Polzin, and Bathiche further teach: wherein determining the present content comprises determining a control mode utilized by a user to interact with the user interface (Bathiche: see ¶ 0041-0043; determine if it is at a user’s home or work place). Thus, it would have been oblivious to one of ordinary skill in the art, at the time the invention was made, to have modified the optimized user interface disclosed in Markovic and Polzin to include the feature of determining a new context by detecting whether the user is picking up a companion device as suggested by Bathiche to achieve the claimed invention to provide the user the configuring process that is less time-consuming and easier to use (Bathiche: see ¶ 0038).

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic, Polzin, and Bathiche further in view of DaCosta (US 2013/0239041.

As to claim 17, the rejection of claim 16 is incorporated. Markovic, Polzin, and Bathiche do not appear to teach: wherein the new context is disambiguated from multiple possible contexts using previous user interactions with the user interface.
Dacosta disclose a method for determining a new context wherein the new context is disambiguated from multiple possible contexts using previous user interactions with the user interface (DaCosta: see ¶¶ 0005; control inputs may be disambiguously determined from one or more previous control inputs).
It would have been oblivious to one of ordinary skill in the art, at the time the invention was made, to have modified the optimized user interface disclosed in Markovic/Polzin/Bathiche to include the disambiguation algorithm as suggested by Dacosta to provide the user interface that is optimized based on user’s gesture as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in DaCosta that provides a user interface that can disambiguosly determine control input (Dacosta ¶ 0005).

Response to Arguments
Applicant's arguments filed on 04/04/2022 have been fully considered but they moot in view of new ground of rejection 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
Beld et al. (US 2012/0166177 A1): A method, system, and product for automatically invoke particular applications (see ¶ 0008).  Beld discloses: if a user expresses such an intent, the system may automatically invoke particular applications and configure the applications according to the user's routine preferences (e.g., using context information). The determination that an activity is routine or non-routine may be made through a variety of techniques including statistical techniques, for example. If a user expresses an intent to perform an activity that is not routine for that user, then the system may use the verb/noun expression of intent to recommend applications for performing the activity (see ¶ 0046).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179